Name: Commission Regulation (EEC) No 3934/87 of 28 December 1987 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 87 Official Journal of the European Communities No L 369/81 COMMISSION REGULATION (EEC) No 3934/87 of 28 December 1987 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced for the application of Regulation (EEC) No 2412/73 (*), as amended by Regulation (EEC) No 3817/85 (*), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas Council Regulation (EEC) No 2658/87 intro ­ duces from 1 January 1988 a new combined nomencla ­ ture meeting the requirements of both the Common Customs Tariff and the Community's statistics of foreign trade and replacing the present nomenclature, Whereas the levies to be taken into consideration are therefore those applicable during October, November and December 1987, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1907/87 (2), and in particular Article 11 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4), and in particular Article 15 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 11 of Regula ­ tion (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, under Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice origina ­ ting in and coming from the Arab Republic of Egypt is to be reduced shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 25 . 6. 1976, p. 1 . O OJ No L 182, 3 . 7. 1987, p. 51 . O OJ No L 146, 14. 6. 1977, p. 9 . (4) OJ No L 256, 7. 9 . 1987, p. 1 . 0 OJ No L 302, 31 . 10 . 1973, p. 1 . (6) OJ No L 368, 31 . 12. 1985, p. 16 . No L 369/82 Official Journal of the European Communities 29 . 12. 87 ANNEX to the Commission Regulation of 28 December 1987 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 91 1006 10 99 1006 20 10 1006 20 90 1006 30 11 1006 30 19 1006 30 91 1006 30 99 1006 40 00 87,03 89,00 108,79 111,25 134,55 160,65 143,30 172,22 50,40